Citation Nr: 0834903	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-18 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a disability characterized by rectal 
bleeding has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for residuals of neck and back injury, to 
include cervical radiculopathy, has been received.

3.  Entitlement to service connection for a disability 
characterized by rectal bleeding.

4.  Entitlement to service connection for cervical and 
thoracolumbar spine disability (ies).

5.  Entitlement to service connection for an anxiety 
disorder.

6.  Entitlement to service connection for tailbone pain.

7.  Entitlement to service connection for a hernia.

8.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to August 
1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision, in which, the RO, in 
pertinent part, determined that no new and material evidence 
had been received to reopen claims for service connection for 
neck and back pains, hemorrhoids, and a nervous disorder 
claimed as anxiety, and denied the remaining claims for 
service connection.
 
The Board has considered the recent decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  
In that decision, the Federal Circuit held that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this 
case, in an April 1976 decision, the Board denied service 
connection for a psychiatric condition previously diagnosed 
as schizoid personality and then as hypochondriacal neurosis 
representing maturation of a personality disorder.  In a 
September 2004 VA Form 21-4138, the veteran requested service 
connection for anxiety.  However, the RO treated this request 
as a claim to reopen his previously denied claim for service 
connection for a psychiatric condition.  As anxiety is a 
different diagnosed disorder, the Board has recharacterized 
the issue on appeal as service connection for anxiety.    

As will be discussed below, the RO initially denied service 
connection for a disability characterized by rectal bleeding 
and for pains in the neck and back in an April 1973 rating 
decision.  Later, in an October 1989 rating decision, the RO 
denied service connection for cervical radiculopathy as not 
shown in service and for residuals of neck and back injury.  
In December 1990 and January 1991 rating decisions, the RO 
confirmed and continued the previous denial of service 
connection for cervical radiculopathy and for residuals of 
neck and back injury.  

In a September 2004 VA Form 21-4138, the veteran requested 
service connection for incontinence, for lower, middle, and 
upper back pain and for nerve damage to the neck.  In the 
rating decision on appeal, the RO determined that no new and 
material evidence had been received to reopen claims for 
service connection for hemorrhoids, cervical radiculopathy 
also claimed as pains in the neck, and for pains in the back.  
In January 1973 and January 1975, the veteran was 
hospitalized for hemorrhoids and prolapse of the rectum.  On 
VA examinations performed in January 1999, and October and 
November 2004, the veteran was diagnosed with degenerative 
joint and disc disease of the lumbar spine, chronic cervical 
and lumbosacral sprain and strain, and upper, middle and 
lower dorsal strain.  Moreover, a private chiropractor 
indicated in a September 2005 statement that x-rays show 
widespread arthritis of the veteran's cervical, thoracic and 
lumbar spine.  

At the time of the previous RO denials, there were no 
diagnoses of hemorrhoids or prolapsed rectum, cervical, 
thoracic or lumbar spine disabilities, except for cervical 
radiculopathy and arthritis of the cervical spine.  As such, 
the Board finds that the veteran is seeking service 
connection for the same disabilities (a rectal bleeding 
condition and one manifested by neck and back pains and 
claimed as due to a neck and back injury, to include cervical 
radiculopathy) as that for which service connection was 
denied in April 1973, in December 1990 and in January 1991.  
Thus, new and material evidence is required to reopen the 
previously denied claims for service connection for a 
disability characterized by rectal bleeding and for residuals 
of neck and back injury, to include cervical radiculopathy.  
As the Board must first decide whether new and material 
evidence has been received to reopen these claims for service 
connection before it can address these matters on the 
merits-and in light of the Board's favorable action on the 
veteran's petitions to reopen these claims-the Board has 
characterized the appeal as to these issues as encompassing 
the first four issues listed on the title page.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In September 2008, the undersigned advanced this appeal on 
the Board's docket, pursuant to the provisions of 38 U.S.C.A. 
§ 7101 (West 2002) and 38 C.F.R. § 20.900(c) (2007).

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

As a final preliminary matter, the Board notes that, in a 
September 2004 VA Form 21-4138, the veteran requested service 
connection for a disability characterized by incontinence.  
As this issue has not been adjudicated, it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate each of the claims decided herein has been 
accomplished.

2.  In an April 1973 rating decision, the RO denied service 
connection for a rectal bleeding condition and for neck and 
back pains; the veteran did not initiate an appeal.

3.  The evidence associated with the claims file since the 
April 1973 RO decision includes evidence that is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, that relates to an unestablished fact 
necessary to substantiate the claim, and that raises a 
reasonable possibility of substantiating the claim for 
service connection for a disability characterized by rectal 
bleeding.

4.  In a December 1990 rating decision, the RO confirmed and 
continued an October 1989 RO denial of service connection for 
cervical radiculopathy; the veteran did not initiate an 
appeal to the December 1990 rating decision.

5.  In a January 1991 rating decision, the RO confirmed and 
continued a December 1990 RO denial of service connection for 
residuals of neck and back injury; the veteran did not 
perfect an appeal to the January 1991 rating decision. 

6.  Evidence associated with the claims file since the 
December 1990 and January 1991 RO denials of service 
connection for cervical radiculopathy and for residuals of 
neck and back injury includes evidence that is not cumulative 
and redundant of evidence of record at the time of the prior 
denials, that relates to an unestablished fact necessary to 
substantiate the claim, and that raises a reasonable 
possibility of substantiating the claim for service 
connection for cervical and thoracolumbar spine 
disability(ies).

7.  There is no competent medical evidence showing that the 
veteran had a cervical or thoracolumbar spine disability or a 
disability characterized by rectal bleeding in service or 
within one year of service discharge; and there is no 
competent medical evidence that any current cervical or 
thoracolumbar spine disability or any disability 
characterized by rectal bleeding is related to service, to 
include alleged in-service injury(ies).

8.  There is no competent medical evidence showing that the 
veteran currently has an anxiety disorder, a tailbone 
disability, or a hernia.




CONCLUSIONS OF LAW

1.  The April 1973 rating decision, denying service 
connection for a rectal bleeding condition and for neck and 
back pains, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the April 1973 RO denial is 
new and material, the criteria for reopening the claim for 
service connection for a disability characterized by rectal 
bleeding are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  The December 1990 and January 1991 rating decisions, 
confirming the denials of service connection for cervical 
radiculopathy and for residuals of neck and back injury, are 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

4.  As evidence received since the December 1990 and January 
1991 rating decisions is new and material, the criteria for 
reopening the claim for service connection for cervical and 
thoracolumbar spine disability(ies), to include cervical 
radiculopathy, are met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).

5.  The criteria for service connection for a disability 
characterized by rectal bleeding are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

6.  The criteria for service connection for cervical and 
thoracolumbar spine disability(ies), to include cervical 
radiculopathy, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

7.  The criteria for service connection for an anxiety 
disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

8.  The criteria for service connection for tailbone pain are 
not met.  §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

9.  The criteria for service connection for a hernia are not 
met.  §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Initially, given the Board's favorable disposition of the 
petitions to reopen the veteran's previously denied claims 
for service connection, the Board finds that all notification 
and development actions needed to fairly adjudicate this 
aspect of the appeal have been accomplished.  

In this appeal, pre-rating letters dated in September 2004 
and June 2005 provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
petitions to reopen his previously denied claims for service 
connection and initial claims for service connection for the 
claimed disabilities, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence would be obtained by VA.  The June 
2005 letter provided the appellant with the correct 
definition of what constitutes new and material evidence with 
regard to this appeal and specifically informed the appellant 
of what was needed to reopen and substantiate his claims for 
service connection and asked him to send any evidence in his 
possession pertaining to the claims (consistent with the 
version of 38 C.F.R. § 3.159 then in effect).  The August 
2005 rating decision reflects the initial adjudication of the 
claims after issuance of these letters.  Hence, the pre-
rating letters met Pelegrini's and Kent's content of notice 
requirements, as well as the VCAA's timing of notice 
requirement.  Moreover, the April 2008 supplemental statement 
of the case (SSOC) reflects readjudication of the claims.

While the veteran was not provided notice until April 2008 as 
to how disability ratings and effective dates are assigned 
(if service connection is granted), or the type of evidence 
that impacts these types of determinations, on these facts, 
the RO's omission in this regard is not shown to prejudice 
the appellant.  Because the Board's decision herein denies 
all of the veteran's claims for service connection, except 
for bilateral hearing loss (which is being remanded for 
additional development), no disability rating or effective 
date is being, or is to be, assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service personnel and treatment records, post-
service private physicians' statements and medical records, 
VA treatment records, and reports of VA examinations.  Also 
of record and considered in connection with the appeal is the 
transcript of the April 1975 Board hearing as well as various 
written statements submitted by the appellant and his 
representative, on his behalf.  As to the necessity for 
additional VA examination as it relates to the issues of 
service connection pertaining to the veteran's reopened 
claims, on the merits, the veteran's service treatment 
records do not reveal treatment for any disability for which 
service connection may be granted based upon the current laws 
and regulations or the incurrence of the alleged in-service 
injuries reported by the veteran.  As such, no further action 
is necessary to assist the veteran with the claims herein 
decided.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate the petitions to reopen and the 
underlying service connection claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the matters herein decided on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petitions to Reopen

In an April 1973 rating decision, the RO initially denied 
service connection for a disability characterized by rectal 
bleeding and for pains in the neck and back.  Later, in an 
October 1989 rating decision, the RO denied service 
connection for cervical radiculopathy as not shown in service 
and for residuals of a neck and back injury.  In a December 
1990 rating decision, the RO confirmed and continued the 
previous denial of service connection for cervical 
radiculopathy as not shown in service and for residuals of 
neck and back injury.  In a January 1991 rating decision, the 
RO confirmed and continued the previous denial of service 
connection for residuals of neck and back injury.

Although the veteran was informed of the April 1973 and 
December 1990 RO decisions in letters dated later the same 
month, the veteran did not initiate an appeal to the Board 
within one year of notification of these decisions.  And, 
although the veteran's representative did file a timely 
notice of disagreement (NOD) with the January 1991 RO denial, 
following the issuance of a statement of the case (SOC) in 
May 1991, the veteran did not perfect an appeal.  Therefore, 
the April 1973, December 1990, and January 1991 rating 
decisions are final as to the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103. 

Here, the veteran's petition to reopen the previously denied 
claims for service connection for a disability characterized 
by rectal bleeding and for residuals of neck and back injury, 
to include cervical radiculopathy, was received in September 
2004.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denials were the April 1973, 
December 1990 and January 1991 RO decisions.  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

A.  Disability Characterized by Rectal Bleeding

The April 1973 RO denial of the veteran's original claim for 
service connection for a disability characterized by rectal 
bleeding was based on no evidence of record of the claimed 
disability.  Evidence then of record included the veteran's 
service treatment records and the veteran's allegations that 
he received treatment for the claimed disability in-service 
during 1954.  However, this evidence reflects no treatment of 
the claimed disability in service or any notation of such a 
disability at the time of his separation examination in 
August 1954 or allegation of post-service treatment.  
Evidence added to the record since the RO's prior denial 
includes: a June 1954 Board of Officers Proceeding, an April 
1975 Board hearing transcript, VA examination reports, VA 
treatment records, reports of VA hospitalizations in January 
1973 and June 1984, a May 1990 VA physician's statement, and 
various statements made by the veteran.

The additional evidence includes the veteran's hearing 
testimony and statements that he had a lot of rectal bleeding 
after service, which led to a prolapse of the rectum with 
internal hemorrhoids and which he asserts was the result of 
being kicked between the legs during basic training by a 
drunken soldier who was wearing boots or from lifting a heavy 
weight in service.  VA hospital and outpatient treatment 
records, a May 1990 VA physician's statement, and an October 
2004 VA examination report confirm that the veteran was 
diagnosed and treated for a prolapse of the rectal mucosa 
with internal hemorrhoids in January 1973 and June 1984.  

As the aforementioned evidence was not previously considered 
by agency adjudicators, and is not cumulative or duplicative 
of evidence previously of record, it is "new."  As noted 
above, the veteran was previously denied service connection 
for a disability characterized by rectal bleeding, because 
there was no evidence of a diagnosed disability.  As the new 
evidence now includes confirmation that the veteran was 
diagnosed with a prolapse of the rectal mucosa with internal 
hemorrhoids, the evidence relates to an unestablished fact 
that is necessary to substantiate the claim.  Moreover, when 
such evidence is considered in light of the additional lay 
statements and testimony asserting that the veteran had 
rectal bleeding after service discharge which he asserts 
stems from an alleged in-service injury, the Board also finds 
this evidence provides a reasonable possibility of 
substantiating the claim.  The Board reiterates that, for 
purposes of reopening, the credibility of the evidence is 
presumed.  Justus, 3 Vet. App. at 512-513.  

Accordingly, the  Board concludes that the criteria for 
reopening the claim for service connection for a disability 
characterized by rectal bleeding are met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

B.  Cervical and Thoracolumbar Spine

The December 1990 rating decision confirming and continuing 
denial of service connection for cervical radiculopathy and 
for residuals of neck and back injury was based on no 
evidence of the diagnosed disability (cervical radiculopathy) 
or of the alleged neck and back injury in service.  Evidence 
then of record included the veteran's service treatment 
records, showing no treatment for complaints of neck or back 
injury; the veteran's allegations that he sustained, and was 
treated for, an injury to his neck and back when a fellow 
soldier twisted his neck and rammed his back against the 
ground at Aberdeen Proving Ground, Maryland; a response from 
the National Personnel Records Center (NPRC), indicating that 
no more service medical records for the veteran were found 
and that they may have been destroyed in the 1973 fire at the 
NPRC; a May 1974 VA diagnosis of arthritis of the cervical 
spine at C5-C6; and 1988 VA hospital records, showing 
treatment for long-standing cervical radiculopathy.  Evidence 
added to the record after the December 1990 RO denial and 
before the January 1991 rating decision consists of a reply 
from the NPRC that there were no Office of the Surgeon 
General records.

The January 1991 rating decision confirming and continuing 
denial of service connection for residuals of neck and back 
injury was based on no evidence of the alleged neck and back 
injury in service.  

Evidence added to the record since the RO's prior denials in 
December 1990 and January 1991 includes: reports of VA 
examinations performed in January 1999 and October and 
November 2004, additional VA treatment records, and 
statements from the veteran and his representative.  On VA 
examinations performed in January 1999, and October and 
November 2004, the veteran was diagnosed with degenerative 
joint and disc disease of the lumbar spine, chronic cervical 
and lumbosacral sprain and strain, and upper, middle and 
lower dorsal strain.  Moreover, in a September 2005 
statement, a private chiropractor indicated that x-rays show 
widespread arthritis of the veteran's cervical, thoracic and 
lumbar spine.   At the time of the previous denials, there 
was no diagnoses of cervical or thoracolumbar spine 
disabilities, except for cervical radiculopathy and arthritis 
of the cervical spine at C5-C6.  As the new evidence now 
includes diagnoses of thoracolumbar spine disabilities and 
new cervical spine disabilities, the evidence relates to an 
unestablished fact that is necessary to substantiate the 
claim.  Moreover, when such evidence is considered in light 
of the veteran's additional lay statements asserting that his 
neck and back problems stem from a 1954 in-service injury to 
his neck and back when a drunk soldier pushed him so hard 
that his head broke a window and the window frame while 
stationed in Alaska, the Board also finds this evidence 
provides a reasonable possibility of substantiating the 
claim.  The Board reiterates that, for purposes of reopening, 
the credibility of the evidence is presumed.  Justus, 3 Vet. 
App. at 512-513.  

Accordingly, the  Board concludes that the criteria for 
reopening the claim for service connection for residuals of 
neck and back injury, to include cervical radiculopathy, are 
met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection

The RO limited its inquiry to the question of whether new and 
material evidence had been submitted with regard to the above 
reopened claims, although notice was provided with regard to 
the elements of the underlying claims for service connection.  
The veteran, for his part, has focused his arguments and 
submission of evidence on the underlying question of service 
connection, and not on whether new and material evidence has 
been submitted.  In light of the ample notice to the veteran 
of the elements of a service connection claim, and the 
meaningful opportunities to submit evidence and argument 
regarding those elements, the Board finds that the veteran 
would not be prejudiced by a consideration of these claims on 
the merits, even though the RO has not considered them on the 
merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for arthritis may be presumed if it is 
shown to a degree of 10 percent disabling within the first 
post-service year.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 C.F.R. § 
3.303(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Also, where, as here, some 
of the claimant's service medical records have been destroyed 
or lost, the Board has a heightened duty to explain its 
findings and conclusions and to consider the benefit of the 
doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

Considering the pertinent evidence of record in light of the 
above, the Board finds that service connection for claimed 
disabilities characterized by rectal bleeding or tailbone 
pain, for cervical or thoracolumbar spine disability(ies), 
for an anxiety disorder, or for a hernia is not warranted.

Service treatment records do not show complaints of, or 
treatment for, any of the claimed or current disabilities.  
In May 1954, the veteran was hospitalized for psychiatric 
observation.  X-rays of the veteran's skull and chest taken 
during this hospitalization were normal.  Although the 
veteran had had numerous complaints of a physical nature, 
headaches and dizziness, he talked very little to anyone 
about them.  Neurological and physical examinations were 
normal.  On psychiatric evaluation, he was noted to be 
socially backward, extremely withdrawn, shy, reticent and 
cautious.  His mood was one of apathy and mild depression.  
No frank psychosis was noted.  The diagnosis was severe 
schizoid personality and the examiner recommended that the 
veteran be found unsuitable for service.  No psychiatric 
disorder or physical disease was found.  On his August 1954 
separation examination, the examiner noted that no serious 
injuries, operations or diseases existed prior to entrance on 
duty and there were no complaints, or clinical findings, of a 
medical nature at the time of examination.  Moreover, at the 
time of receipt of his original claim for service connection 
in 1973, there was no record of post-service treatment for 
any claimed disability.  

Subsequent VA inpatient and outpatient treatment records show 
that the veteran was diagnosed, and treated for, a prolapse 
of the rectal mucosa with internal hemorrhoids in January and 
February 1973.  On several occasions in 1974, the veteran 
complained of neck and back pain and anxiety, which he 
asserted prevented him from holding a job down.  He claimed 
that he had injured himself moving equipment 20 years 
earlier.  May 1974 x-rays of the cervical spine revealed 
osteoarthritis at C5-C6, consistent with age changes.  

During a June 1975 VA neuropsychiatric examination, the 
veteran presented numerous somatic complaints but no 
neurological syndrome was found on examination.  The 
diagnosis was hypochondriacal neurosis representing 
maturation of schizoid personality.  Except for marked varus 
deformity of both second toes on examination during a June 
1984 hospitalization, there was no other evidence of any bone 
or joint abnormality.  In January and February 1988, he was 
hospitalized for cervical radiculopathy.  During this 
hospitalization, the veteran reported that he had had a right 
inguinal herniorrhaphy in May 1987.

A January 1999 VA pension examiner diagnosed the veteran with 
levoscoliosis, arthritis, and degenerative disc disease of 
the lumbar spine.  No hernias were detected.  

During an October 2004 VA mental disorders examination, the 
veteran reported no combat experience or post-military 
stressors.  He denied any prior psychiatric treatment in the 
past or symptoms of depression or anxiety.  Following a 
mental status examination, the examiner stated that the 
veteran did not have any psychiatric syndrome at that time.  
On a contemporaneous VA genitourinary examination, no hernias 
were detected.

An October 2004 VA neurological examiner diagnosed the 
veteran with chronic cervical, dorsal (upper, mid, and 
lower), and lower back strain.  Later, in November 2004, a VA 
joints examiner diagnosed the veteran with lumbosacral sprain 
and strain and indicated that there were no clinical findings 
of cervical sprain or strain.

A.  Rectal Bleeding and Cervical and Thoracolumbar Spine

Here, it is clear that the veteran has been diagnosed with a 
prolapse of the rectum and hemorrhoids and various cervical 
and thoracolumbar spine disabilities.  However, there is no 
competent medical evidence showing that any of these 
disabilities were shown in service or within one year after 
the veteran was discharged from service as unsuitable.  The 
first diagnosis of any disorder manifested by rectal bleeding 
was in 1973 and of arthritis of the cervical spine was in May 
1974, nearly 20 years after the veteran's discharge from 
service.  Other cervical and thoracolumbar spine disabilities 
were diagnosed much later.  The Board also points out that 
the passage of many years between discharge from active 
service and any medical complaints or documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000). 

Finally, the Board notes that there is no persuasive medical 
evidence of a nexus between the veteran's claimed 
disabilities and service.  Although there are notations of 
the veteran's self-reported history of alleged in-service 
injuries in post-service treatment records and during VA 
examinations, there is no probative medical evidence linking 
any rectal bleeding or neck/back disability to service.  Any 
statements of the veteran that he had sustained the claimed 
disabilities as a result of alleged in-service injuries are 
not transformed into "competent medical evidence" merely 
because the transcriber of the statements happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

In this regard the Board notes that, in a December 1974 
statement, a private physician, L. J. S., M.D. indicated that 
the veteran was treated by his father for general medical 
problems (chronic bronchitis, high blood pressure, and 
neurological symptoms) since August 1953 and well as other 
service (U.S. Army) connected ills.  He stated that all of 
the veteran's problems appeared while he was still in the 
Army.  Dr. L. J. S. added that, unfortunately, his father 
kept practically no records, and that his affidavit was based 
upon discussing the veteran's case and observation.  
Similarly, in a September 2006 statement, T. J. Joe, DC 
indicated that he had been treating the veteran since May 11, 
2004, and that the veteran reported two major incidences 
during military service in the 1950s that left him with 
chronic musculoskeletal problems.  The first incident 
involved a soldier that attacked the veteran and repeatedly 
rotated his neck and head causing severe pain and injury and 
the second incidence involved a soldier that stomped on the 
veteran's foot.  X-rays show widespread arthritis in the 
veteran's cervical, thoracic and lumbar spine.  This 
chiropractor added that the chronic problems that the veteran 
complained of could be a result of injuries sustained many 
decades ago.  Medical possibilities and unsupported medical 
opinions carry negligible probative weight.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

The Board notes that the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
See also Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).
 
Here, none of the veteran's service personnel or medical 
records or other evidence in the claims file was reviewed or 
relied on by either private practitioner in arriving at their 
conclusions.  As such, the Board finds that these opinions 
are not persuasive, as they appear to have been based solely 
on the appellant's own reported history and their own medical 
records or observations, and not based on review and 
consideration of the actual, contemporaneous service 
personnel or medical evidence which fails to show any alleged 
in-service injury or treatment for any rectal bleeding or 
musculoskeletal disorder until many years after the veteran's 
discharge from service.  As a medical opinion can be no 
better than the facts alleged by the appellant, an opinion 
based on an inaccurate factual premise has no probative 
value.  The failure to consider this evidence is significant 
given that the veteran's service treatment and post-service 
treatment records are negative for any evidence of the 
claimed disabilities in service or until nearly 20 years 
after service, as the earliest diagnosis of rectal and 
cervical spine disorders were in 1973 and 1974, respectively.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also 
Swann v. Brown, 5 Vet. App. 229 (1993).

In addition to the medical evidence, the Board has considered 
the veteran's written assertions and testimony that the 
claimed disabilities are the result of in-service injuries; 
however, none of this evidence provides a basis for allowance 
of these claims.  Here, the Board does not find the veteran's 
statements about in-service injuries credible.  There is 
nothing in the veteran's service personnel or medical 
records, to include the June 1954 Board of Officers 
Proceeding, and contemporaneous medical evaluation, finding 
the veteran unsuitable for Army, suggesting any in-service 
injuries.  Instead, it appears that, while serving in Alaska, 
in October 1953, the veteran was first assigned duties in his 
MOS as a track vehicle mechanic, but his mechanical aptitude 
and mental attitude was such that he was unfit to perform the 
required duties.  He was then given a clerical job of keeping 
files on the tools and, although his performance was 
satisfactory, that work was not a full-time job.  Later, he 
was assigned duties as a fireman in the barracks, but his 
performance was unsatisfactory because he allowed the fires 
to die out, causing the barracks to become cold and causing 
discomfort to the men sleeping in them.  Finally, he was 
given the task as a latrine orderly, but was found lacking as 
he would not sweep the floors or latrine as neat as the 
standards of the shop required.  When asked about his 
performance, the veteran answered that he thought that as 
long as he was physically present during the times and places 
ordered to, he was a good soldier.  When some of his fellow 
soldiers volunteered to help him with an ordinary inspection, 
the odor from the veteran's foot locker was so bad that they 
quit helping him and the men in his barracks escorted the 
veteran to the shower.  Apparently, even though laundry 
facilities were available to him, the veteran did not use 
them.  It was noted that the veteran went directly from 
college into the service, that he came from a closely knit 
family and that his time in the Army was the first time the 
veteran was away from home, and that he found it difficult to 
accustom himself to barracks life and Army ways.  Neither 
during the Board of Officers Proceeding nor during service 
medical evaluations did the veteran ever complain of any in-
service injury.  In light of the absence of any service 
records, personnel or medical, confirming the alleged in-
service injuries, the Board concludes that service connection 
is not warranted.

C.  Anxiety Disorder, Tailbone Pain, and Hernia

Although the veteran has claimed that he has an anxiety 
disorder, tailbone pain, and a hernia, during the pendency of 
this appeal there is no medical evidence of the claimed 
disorders.  

As noted above, during service the veteran was diagnosed with 
schizoid personality.  However, personality disorders such as 
that manifested by the veteran during service are not 
diseases or injuries for compensation purposes.  See 38 
C.F.R. § 3.303(c).  During an October 2004 VA mental 
disorders examination, the veteran reported no combat 
experience or post-military stressors.  He denied any prior 
psychiatric treatment in the past or symptoms of depression 
or anxiety.  Following a mental status examination, the 
examiner stated that the veteran did not have any psychiatric 
syndrome at that time.  

On the veteran's August 1954 separation examination, the 
examiner noted that no serious injuries, operations or 
diseases existed prior to entrance on duty and there were no 
complaints, or clinical findings, of a medical nature at the 
time of examination.  Although the veteran has complained of 
tailbone pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Here, there is no medical evidence that veteran 
has a separate and distinct disability manifested by tailbone 
pain that has not already been considered and for which 
service connection has been denied above. 

Similarly, the Board notes that, during a 1988 VA 
hospitalization, the veteran reported that he had had a right 
inguinal herniorrhaphy in May 1987.  However, no hernia was 
noted on VA examinations in January 1999 or October 2004.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, where as here, the medical 
evidence fails to show that the appellant has the disability 
for which service connection is sought, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

D.  All Disabilities except Hearing Loss

In addition to the medical evidence, the Board has considered 
the veteran's own testimony and statements, as well as his 
representative's assertions, advanced on his behalf, that he 
has the claimed disabilities and they are related to his 
military service.  While the Board does not doubt the 
sincerity of their beliefs, as laypersons without the 
appropriate medical training and expertise, neither is 
competent to provide a probative opinion on a medical matter, 
such as diagnosis of or the medical relationship, if any, 
between a specific disability and service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under the circumstances of this case, the Board finds that 
the veteran's claims for service connection must be denied.  
In reaching the decision to deny the claims on appeal, the 
Board also has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 53-56.


ORDER

As new and material evidence to reopen the claim for service 
connection for a disability characterized by rectal bleeding 
has been received, to this limited extent, the appeal is 
granted.

As new and material evidence to reopen the claim for service 
connection for residuals of neck and back injury, to include 
cervical radiculopathy, has been received, to this limited 
extent, the appeal is granted.

Service connection for a disability characterized by rectal 
bleeding is denied.

Service connection for cervical and thoracolumbar spine 
disability (ies) is denied.

Service connection for an anxiety disorder is denied.

Service connection for tailbone pain is denied.

Service connection for a hernia is denied.


REMAND

The Board finds that further development of the claim for 
service connection for hearing loss is warranted.

Under the provisions of 38 C.F.R. § 3.385, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  Here, there is 
conflicting evidence of record as to whether the veteran 
actually has bilateral hearing loss that may be related to 
service.  See McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007) (Board finding that veteran had disability "at some 
point during the processing of his claim," satisfied service 
connection requirement for manifestation of current 
disability).

An October 2004 ear disease examiner diagnosed the veteran 
with bilateral moderate sensorineural hearing loss and linked 
it to service based on the veteran's self-reported history of 
positive noise exposure.  However, this physician did not 
review the veteran's claim file and the evidence of record 
does not include a copy of the audiometric test results 
performed in October 2004.  June 2005 VA audiometric testing 
failed to show audiometric and speech recognition results 
meeting the provisions of 38 C.F.R. § 3.385.  During that 
examination, the veteran reported that he was not exposed to 
combat noise.  He denied recreational noise exposure and 
either a family history of hearing loss or otological 
pathology.  The veteran did report some occupational noise 
exposure as a pilot of small planes-no ear protection used.  

The Board also notes that, when hospitalized in January and 
February 1973, because of complaints of hearing problems, 
audiometric testing was done at that time and was noted to be 
within normal limits.  However, these VA audiometric test 
results are not associated with the claims file.

Thus a remand is required to obtain the missing VA 
audiometric test results from 1973 and 2004.  On remand, the 
RO should obtain and associate with the claims file all 
outstanding VA medical records for treatment of any ear 
disorder from the East Orange VA Medical Center (VAMC).  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Given the differing opinions as to whether the veteran has 
bilateral hearing loss meeting the requirements of 38 C.F.R. 
§ 3.385, the Board believes that, in the interest of due 
process and fairness, the veteran should be afforded another 
VA examination to determine whether the veteran has hearing 
loss disability as defined by regulation and, if so, the 
etiology of any such hearing loss found to be present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should request any outstanding 
medical records regarding the veteran's 
treatment for any ear disorder at the 
East Orange VAMC, to specifically include 
results of audiometric testing performed 
in 1973 and in 2004.  If any records are 
unavailable, a note to that effect should 
be placed in the claims file and the 
veteran so advised in writing.

2.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA examination, by an 
ear, nose, and throat (ENT) physician, if 
available, and an audiologist, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
of acoustic trauma, including any post-
service history of noise exposure, and 
assertions.  All appropriate tests and 
studies (to include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  A complete 
history, and the veteran's medical 
records should be available for review 
prior to examination.

Based on the results of audiometric 
testing, the ENT physician should 
specifically indicate, with respect to 
each ear, whether the veteran currently 
has hearing loss  to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  

If any hearing loss disability is 
diagnosed, also with respect to each ear, 
the physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such disability 
is the result of injury or disease (to 
particularly include any alleged in-
service noise exposure) incurred or 
aggravated by disease or injury during 
active duty.  In rendering the requested 
opinion, the physician should 
specifically consider and discuss the 
veteran's service personnel and medical 
records, and the October 2004 and June 
2005 VA examination reports and findings. 

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for bilateral hearing 
loss.  The RO should consider the claim 
in light of all pertinent evidence and 
legal authority.

4.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

 

______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


